Fourth Court of Appeals
                                 San Antonio, Texas
                                       October 14, 2021

                                     No. 04-20-00236-CV

 Lesley WENGER, City of Castle Hills Alderman Place 4 and Sylvia Gonzalez, City of Castle
                               Hills Alderman Place 3,
                                      Appellants

                                              v.

 Mike FLINN, Bonnie Hopke, Vince Martinez, Scott Gray, Ginger Magers and Robbie Casey,
                                     Appellees

                 From the 438th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2019-CI-15722
                           Honorable Larry Noll, Judge Presiding


                                       ORDER

       We grant appellants’ unopposed motion for an extension of time to file a motion for
rehearing and request for en banc reconsideration. We order the motion for rehearing or en banc
reconsideration be filed by October 28, 2021.


                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of October, 2021.


                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court